 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 1 of 8 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                  :
                                                  :
                                                  :
 ARYANNA E. OCASIO and MICHELL                    :    CIVIL ACTION NO.:
 OCASIO,                                          :
                                                  :
                            Plaintiffs,
                                                  :
       v.                                         :    JURY TRIAL DEMANDED
                                                  :
                                                  :
 JAMES STILL, SAND DOLLAR                         :
 SPECIALIZED & HEAVY HAUL, JOHN                   :
 DOES 1-10 and ABC Corps 1-10,                    :
 individually, jointly, severally and/or in the   :
 alternative                                      :
                            Defendants.



     DEFENDANTS JAMES STILL AND SAND DOLLAR SPECIALIZED & HEAVY
                     HAUL’S NOTICE OF REMOVAL

        Defendants James Still and Sand Dollar Specialized & Heavy Haul (hereinafter referred to

as “Defendants”) files this Notice of Removal pursuant to 28 U.S.C. §1441(a) and (b) to remove

this action from the Superior Court of New Jersey, Law Division, Gloucester County, where it is

now pending, to the United States District Court for the District of New Jersey. Defendant, in

support thereof, states as follows:


1.      A Civil Action has been brought against Defendants by the Plaintiffs Aryanna E. Ocasio

        and Michell Ocasio (“Plaintiffs”) and is pending in the Superior Court of New Jersey, Law

        Division, Gloucester County, docket number GLO-001015-20. A copy of Plaintiff’s

        Complaint is attached hereto as Exhibit “A.”

2.      The State Court wherein this action was originally filed is located in Gloucester County,

        New Jersey, which is embraced within this jurisdictional district.


28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 2 of 8 PageID: 2




3.      Removal from the Superior Court of New Jersey Law Division, Gloucester County is

        proper under 28 U.S.C. §§1441(a) and (b), which authorizes the removal of any civil action

        of which the District Courts of the United States has original jurisdiction and if “none of

        the parties in interest properly joined and served as a defendant is a citizen of the state in

        which such action is brought.”

4.      This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332 as the

        parties in interest properly joined and served are citizens of different states, and the matter

        in controversy exceeds $75,000.00 as set forth below.

5.      Specifically, in the alleged accident that is the subject of Plaintiff’s Complaint, Plaintiffs

        claim that on December 21, 2018, as a result of the negligence of the Defendants, Plaintiffs

        were caused to sustain severe personal injuries which include permanent loss of use of a

        body member, significant limitation of a bodily function and/or such serious injuries which

        prevent Plaintiffs and will prevent Plaintiffs from performing their usual activities and will

        in the future force plaintiffs to incur medical expenses in the care and treatment of said

        injuries and has been and will in the future cause plaintiffs to be unable to continue with

        their normal course of activities. See Exhibit “A,” First Count, ¶3, Second Count ¶4, Fourth

        Count ¶3, Fifth Count ¶4.

6.      With respect to the serious, severe and disabling injuries that Plaintiffs claim they suffered

        as a result of her Complaint, Defendants have learned through investigation and/or

        discovery that Plaintiff Michell Ocasio has allegedly incurred $40,700.08 in medical

        expenses to date as a result of this accident. Plaintiff Aryanna Ocasio has allegedly incurred

        $21,184.12 in medical expenses to date as a result of this accident.




28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 3 of 8 PageID: 3




7.      Plaintiffs also demands judgment against Defendants, for damages sustained, together with

        interest and costs of suit. See Exhibit “A,” Wherefore Clause.

8.       In order to clarify the amount of damages at issue, Defendants served Plaintiffs with a

        stipulation to limit damages to $75,000, and advised that if this was not signed, Defendants

        would remove this matter to the Federal Court. See correspondence of October 13, 2020,

        attached as Exhibit “B.”

9.      On October 20, 2020, Defendants’ Counsel contacted Plaintiff’s counsel to ask whether or

        not he objected to removal of this matter to Federal Court. Plaintiff’s Counsel stated that

        he would not sign the stipulation to limit damages and did not object to Removal. See

        correspondence of October 20, 2020 and October 21, 2020, attached as Exhibit “C.”

10.     As such, based on the serious and permanent personal injury claims, significant medical

        treatment and loss of occupation that Plaintiffs claims have resulted from the negligence,

        of Defendants, and that Plaintiffs have refused to sign a Stipulation Limiting Damages to

        $75,000, it is Defendants position that Plaintiffs are seeking an amount in excess of $75,000

        and this Court does not have to guess as to whether this Court’s jurisdictional threshold has

        been met. See Exhibits “A”-“C.”

11.     Furthermore, removal is proper as the parties are citizens of different states, as Plaintiffs

        are a citizen of New Jersey and both Defendants James Still and Sand Dollar Specialized

        & Heavy Haul are citizens of Delaware. See Exhibit “A.”

12.     Further this removal is timely, as Plaintiffs’ Complaint was filed on or about September

        21, 2020, and Defendants were served or otherwise received the Complaint on or about

        October 5, 2020. This Notice of Removal is being timely filed within 30 days of service




28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 4 of 8 PageID: 4




        on Defendants (or receipt by Defendants) of the Complaint, and within one year of the

        filing of the Complaint, pursuant to 28 U.S. Code § 1446.

13.     Thus, removal from the Superior Court of New Jersey, Law Division, Gloucester County

        is proper under 28 U.S.C. §1441(a) and (b).

14.     This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332 as the

        parties are citizens of different states, and the matter in controversy exceeds $75,000 as

        set forth above. Based on Plaintiffs’ claims for serious and permanent personal injuries,

        medical expenses, and significant medical treatment, that Plaintiffs have refused to sign a

        Stipulation to Limit Damages to $75,000, and Plaintiffs consent to Removal, it is

        Defendants’ position that Plaintiffs are seeking an amount in excess of $75,000, and this

        Court does not have to guess as to whether Plaintiffs are seeking an amount in excess of

        $75,000.

15.     Based on the foregoing, the requirements of 28 U.S.C. §1441(a) and (b), 1446 and 1332

        have been satisfied and the within matter is properly removable.

        WHEREFORE, Defendants James Still and Sand Dollar Specialized & Heavy Haul

respectfully request that the State Action be removed from the Superior Court of New Jersey, Law

Division, Gloucester County to the United States District Court for the District of New Jersey.



Dated: October 21, 2020                             /s/ Chimdi G. Tuffs
                                                     Chimdi G. Tuffs, Esq. (146222015)
                                                     GOLDBERG SEGALLA LLP
                                                     1700 Market Street, Suite 1418
                                                     Philadelphia, PA 19103-3907
                                                     T: 267.519.6800
                                                     F: 267.519.6801
                                                     Attorneys for Defendants James Still and
                                                     Sand Dollar Specialized & Heavy Haul



28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 5 of 8 PageID: 5




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                   :
                                                   :
                                                   :
 ARYANNA E. OCASIO and MICHELL                     :     CIVIL ACTION NO.:
 OCASIO,                                           :
                                                   :
                             Plaintiffs,
                                                   :
       v.                                          :     RULE 7.1 CORPORATE DISCLOSURE
                                                   :     STATEMENT
                                                   :
 JAMES STILL, SAND DOLLAR                          :
 SPECIALIZED & HEAVY HAUL, JOHN                    :
 DOES 1-10 and ABC Corps 1-10,                     :
 individually, jointly, severally and/or in the    :
 alternative                                       :
                            Defendants.            :




        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel
for Defendant Sand Dollar Specialized & Heavy Haul certifies that:
__ _ ____ This party’s parent corporation, and all publicly held corporations owning 10% or
more of this party’s stock, are listed here:
                                                  OR:
___X___ This party does not have a parent corporation, nor is there any publicly held
corporation that owns 10% or more of this party’s stock.


Dated: October 21, 2020                                /s/ Chimdi G. Tuffs
                                                        Chimdi G. Tuffs, Esq. (146222015)
                                                        GOLDBERG SEGALLA LLP
                                                        1700 Market Street, Suite 1418
                                                        Philadelphia, PA 19103-3907
                                                        T: 267.519.6800
                                                        F: 267.519.6801
                                                        Attorneys for Defendants James Still and
                                                        Sand Dollar Specialized & Heavy Haul




28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 6 of 8 PageID: 6




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                   :
                                                   :
                                                   :
 ARYANNA E. OCASIO and MICHELL                     :     CIVIL ACTION NO.:
 OCASIO,                                           :
                                                   :
                            Plaintiffs,
                                                   :
       v.                                          :     CERTIFICATE OF SERVICE
                                                   :
                                                   :
 JAMES STILL, SAND DOLLAR                          :
 SPECIALIZED & HEAVY HAUL, JOHN                    :
 DOES 1-10 and ABC Corps 1-10,                     :
 individually, jointly, severally and/or in the    :
 alternative                                       :
                            Defendants.




        I, Chimdi G. Tuffs, Esq., hereby certify that a true and correct copy of the foregoing Notice

of Removal, supporting documents, and Jury Demand were filed with the Court and served on all

counsel of record via email on this 21st day of October 2020.




Dated: October 21, 2020                                /s/ Chimdi G. Tuffs
                                                        Chimdi G. Tuffs, Esq. (146222015)
                                                        GOLDBERG SEGALLA LLP
                                                        1700 Market Street, Suite 1418
                                                        Philadelphia, PA 19103-3907
                                                        T: 267.519.6800
                                                        F: 267.519.6801
                                                        Attorneys for Defendants James Still and
                                                        Sand Dollar Specialized & Heavy Haul




28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 7 of 8 PageID: 7




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                  :
                                                  :
                                                  :
 ARYANNA E. OCASIO and MICHELL                    :     CIVIL ACTION NO.:
 OCASIO,                                          :
                                                  :
                            Plaintiffs,
                                                  :
       v.                                         :     NOTICE OF APPEARANCE ON BEHALF
                                                  :     OF DEFENDANTS JAMES STILL AND
                                                  :     SAND DOLLAR SPECIALIZED &
 JAMES STILL, SAND DOLLAR                         :     HEAVY HAUL
 SPECIALIZED & HEAVY HAUL, JOHN                   :
 DOES 1-10 and ABC Corps 1-10,                    :
 individually, jointly, severally and/or in the   :
 alternative                                      :
                            Defendants.



        PLEASE TAKE NOTICE that the undersigned counsel hereby enters an appearance as

counsel of record on behalf of Defendants James Still and Sand Dollar Specialized & Heavy

Haul in the above-entitled action.

        PLEASE TAKE FURTHER NOTICE that copies of all papers served in this matter

should be served upon the undersigned.


Dated: October 21, 2020                               /s/ Chimdi G. Tuffs
                                                       Chimdi G. Tuffs, Esq. (146222015)
                                                       GOLDBERG SEGALLA LLP
                                                       1700 Market Street, Suite 1418
                                                       Philadelphia, PA 19103-3907
                                                       T: 267.519.6800
                                                       F: 267.519.6801
                                                       Attorneys for Defendants James Still and
                                                       Sand Dollar Specialized & Heavy Haul




28104150.v1
 Case 1:20-cv-14771-RMB-AMD Document 1 Filed 10/21/20 Page 8 of 8 PageID: 8




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                                  :
                                                  :
                                                  :
 ARYANNA E. OCASIO and MICHELL                    :     CIVIL ACTION NO.:
 OCASIO,                                          :
                                                  :
                              Plaintiffs,
                                                  :
       v.                                         :     JURY DEMAND ON BEHALF OF
                                                  :     DEFENDANTS JAMES STILL AND
                                                  :     SAND DOLLAR SPECIALIZED &
 JAMES STILL, SAND DOLLAR                         :     HEAVY HAUL
 SPECIALIZED & HEAVY HAUL, JOHN                   :
 DOES 1-10 and ABC Corps 1-10,                    :
 individually, jointly, severally and/or in the   :
 alternative                                      :
                            Defendants.



        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 38, the

Defendants James Still and Sand Dollar Specialized & Heavy Haul hereby demand a Jury trial in

this matter, on all issues triable by jury.


Dated: October 21, 2020                               /s/ Chimdi G. Tuffs
                                                       Chimdi G. Tuffs, Esq. (146222015)
                                                       GOLDBERG SEGALLA LLP
                                                       1700 Market Street, Suite 1418
                                                       Philadelphia, PA 19103-3907
                                                       T: 267.519.6800
                                                       F: 267.519.6801
                                                       Attorneys for Defendants James Still and
                                                       Sand Dollar Specialized & Heavy Haul




28104150.v1
